Citation Nr: 0113612	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  99-16 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the notice of disagreement as to the claim for an 
effective date earlier than August 1, 1991, for the grant of 
a 100 percent evaluation for post-traumatic stress disorder 
(PTSD) was timely filed. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO informed the veteran (following his submission 
of a notice of disagreement in April 1998) that he had one 
year to appeal the February 1997 notification of the rating 
decision, which granted him a 100 percent evaluation for 
PTSD.

In January 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

The Board notes that in the April 24, 1998, notice of 
disagreement, the veteran stated he felt there was clear and 
unmistakable error in the January 1997 decision.  As this 
claim has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the RO for 
initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  In a January 1997 rating decision, the RO granted a 
100 percent evaluation for service-connected PTSD, effective 
August 1, 1991.

2.  In a February 20, 1997, letter to the veteran, the RO 
informed the veteran that it had granted a 100 percent 
evaluation for PTSD and informed him of his appellate rights.

3.  In a February 24, 1997, letter to the veteran, the RO 
attached a copy of the January 1997 rating decision.

4.  On April 24, 1998, the veteran submitted a notice of 
disagreement as to the effective date assigned for the 
100 percent evaluation for PTSD.

5.  A notice of disagreement was filed more than one year 
after notification of the decision, and good cause for 
failing to file a notice of disagreement within one year has 
not been shown. 


CONCLUSION OF LAW

The veteran did not submit a notice of disagreement within 
one year following the February 1997 notification of the 
January 1997 RO determination.  Accordingly, the request for 
review on appeal for an effective date earlier than August 1, 
1991, for the grant of a 100 percent evaluation for PTSD is 
dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.201, 20.302(a) (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The facts in this case are not in dispute.  However, the 
Board notes that there is some confusion as to the veteran's 
100 percent evaluation.  The January 1997 rating decision is 
clear that the veteran was granted a 100 percent schedular 
evaluation for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).  The veteran and the RO have used the 
100 percent evaluation for PTSD interchangeably with a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  The veteran is not in receipt of 
a total disability rating for compensation purposes on the 
basis of individual unemployability.  Thus, such issue is not 
part of the veteran's current claim.

In a January 31, 1997, rating decision, the RO granted a 
100 percent evaluation for PTSD, and assigned an effective 
date of August 1, 1991.  In a February 20, 1997, letter, the 
RO informed the veteran that it had amended his disability 
compensation award to a 100 percent evaluation for PTSD.  On 
the backside of the letter, the veteran was notified that if 
he did not agree with the action taken, he had two choices: 
(1) he could reopen his claim by sending VA new and material 
evidence, which it had not considered or (2) he could appeal 
to the Board of Veterans' Appeals.  As to appealing the 
decision to the Board, the RO notified the veteran that he 
needed to submit a notice of disagreement "within 1 year 
from the date of this letter," which should inform the RO 
that he disagreed with the decision and wanted to appeal.

In a February 24, 1997, letter, the RO stated it 
"supplement[ed] the computer[-]generated letter you recently 
received."  The RO stated it was enclosing a copy of the 
January 1997 rating decision.  

On April 24, 1998, the veteran stated his treatment records 
showed that an effective date of June 1989 was warranted for 
the 100 percent evaluation for PTSD.

In a May 1998 letter, the RO informed the veteran that he had 
one year from February 1997 to file a notice of disagreement 
regarding the effective date assigned to the 100 percent 
evaluation for PTSD and that it had received the veteran's 
notice of disagreement beyond the one-year period.

The veteran appealed such finding by the RO.

In January 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  He stated he felt that 
he had timely filed his notice of disagreement as to the 
January 1997 rating decision.  The veteran noted he was not 
in the hospital, but stated he was on medications, which 
would drug him up and caused him to lose awareness of time.  
He also stated he thought that the time limit for filing a 
notice of disagreement was two years and admitted he did not 
read the fine print when he received his notification letter.  
The veteran stated he filed the notice of disagreement after 
he realized that the 100 percent evaluation did not go back 
to when it should have been assigned.  He stated he had 
called the RO within the one-year time limit and was told to 
file a notice of disagreement.  The veteran stated he felt he 
was relatively incapacitated during that time and that he was 
unable to file a notice of disagreement within one year.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
expanded the VA's duty to notify the veteran and the 
representative, and has enhanced its duty to assist a veteran 
in developing the facts pertinent to the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (hereinafter, "VCAA").  The Board notes 
that the changes in the law have not affected claims that 
relate to whether the veteran has timely filed a notice of 
disagreement.  Thus, the Board finds that no prejudice will 
result to the veteran by the Board's consideration of this 
matter at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  Following the issuance of the May 
1998 letter, the veteran filed a notice of disagreement.  The 
RO issued a statement of the case in May 1998, wherein it 
provided the veteran with the relevant laws and regulations 
as to the timeliness of a notice of disagreement.  
Correspondence copies of the rating decision and the 
statement of the case were mailed to the veteran's accredited 
representative, The American Legion.  None of these were 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria and Analysis

The threshold question to be answered is whether the veteran 
timely entered an appeal following the February 1997 
notification of the January 1997 rating decision, which 
granted a 100 percent evaluation for PTSD, effective August 
1, 1991.  If the veteran has not filed a timely appeal, then 
his appeal fails, and the claim is dismissed.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

VA imposes duties on a veteran seeking VA compensation.  If 
the veteran disagrees or is dissatisfied with a determination 
by the agency of original jurisdiction, the veteran has a 
duty to express disagreement with a decision of the VA by 
filing a notice of disagreement and to timely perfect the 
appeal by filing a substantive appeal following the issuance 
of a statement of the case.  See 38 C.F.R. §§ 20.201, 20.202, 
20.302(a), (b) (2000).  As to the first step of initiating 
appellate review, the veteran is to submit a notice of 
disagreement within one year from the date that the agency 
mails notice of the determination to the veteran.  See 
38 C.F.R. § 20.302(a).  After the preparation and mailing of 
the statement of the case, the veteran then has the burden to 
submit a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); see 38 C.F.R. 20.302(b).

In the February 20, 1997, letter to the veteran, the RO 
informed him that it had granted a 100 percent evaluation for 
PTSD.  It did not notify him of the effective date at that 
time; however, on the back of the notification letter, the 
veteran was informed of his appellate rights, which included 
submitting a letter within one year of the notification 
stating he wished to appeal.  In a February 24, 1997 letter 
to the veteran, the RO attached a copy of the January 1997 
rating decision, which showed that an effective date of 
August 1, 1991, had been assigned to the 100 percent 
evaluation for PTSD.  

On April 24, 1998, the veteran submitted a VA Form 21-4138, 
Statement in Support of claim, in which he stated he felt the 
effective date should be June 1989, as the treatment records 
showed he was totally disabled at that time.

The Board has reviewed the record in its entirety and finds 
that the April 1998 document is not a timely filed notice of 
disagreement.  See 38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§§ 3.109, 20.302(a) (2000).  First, the document was received 
on April 24, 1998, which is more than one year following the 
issuance of the notification of the February 1997 decision.  
In order to have been timely filed, the veteran would have 
needed to submit a notice of disagreement by February 24, 
1998.  Thus, the April 1998 document was not timely filed.  
38 C.F.R. § 20.302(a).

Additionally, the Board has reviewed the veteran's testimony 
at the January 2001 hearing and finds that the veteran has 
not brought forth evidence to establish good cause as to why 
he was not able to file a timely notice of disagreement.  See 
38 C.F.R. § 3.109(b) (2000).  There, he gave several reasons 
as to why he was unable to file a notice of disagreement.  He 
stated he was drugged up and lost track of time.  He also 
stated he did not read the fine print and thought he had two 
years to file a notice of disagreement.  The Board finds that 
these are not sufficient to toll the one-year period.  As to 
the veteran's asserting he was drugged up and lost track of 
time, the Board does not find that his assertion, standing 
alone, establishes he was incapable of filing a timely notice 
of disagreement.  

As to the veteran stating he thought he could file a notice 
of disagreement within two years, the Board notes that the 
veteran filed timely notices of disagreement with prior 
rating decisions.  Regardless, the veteran is charged with 
knowledge of the VA regulations, which includes the 
regulation that states he has one year to file a notice of 
disagreement, see 38 C.F.R. § 20.302(a).  See Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991) (holding that VA 
regulations are binding "on all who seek to come within 
their sphere, 'regardless of actual knowledge of what is in 
the [r]egulations or of the hardship resulting from innocent 
ignorance.'" (quoting Fed. Crop Ins. Corp v. Merrill, 332 
U.S. 380, 384, 92 L. Ed. 10, 68 S. Ct. 1 (1947)).

Also, the veteran stated he contacted VA prior to the 
expiration of the one-year period; however, there is no VA 
Form 119, Report of Contact, in the claims file showing that 
he called within one year of being notified of the January 
1997 rating decision to express disagreement with the 
effective date assigned.  

The Board notes that the veteran's representative has 
asserted that since the veteran's PTSD is 100 percent 
disabling, that his PTSD is manifested by severe symptoms and 
thus his mental state interfered with his ability to file a 
timely notice of disagreement.  The January 1997 rating 
decision shows that the RO granted the veteran a 100 percent 
evaluation for PTSD because he is unemployable due to his 
PTSD, which basis alone under the criteria for PTSD in effect 
prior to November 1996, would warrant a 100 percent 
evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  
The veteran's 100 percent evaluation for PTSD was not based 
on symptoms that would establish that the veteran's cognitive 
abilities were not intact.  The Board finds that such 
argument does not assist with the determination that the 
notice of disagreement was timely filed.

The Board has reviewed the record, and there is nothing in 
the claims file that would have tolled the one-year period to 
file the notice of disagreement.  Therefore, because the 
claim for an effective date earlier than August 1, 1991, for 
the grant of a 100 percent evaluation for PTSD has not been 
the subject of a notice of disagreement, a statement of the 
case, or a substantive appeal, the Board does not have 
jurisdiction over this issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  

In the absence of a timely notice of disagreement, the 
petition for appellate review as to the claim for entitlement 
to an effective date earlier than August 1, 1991, for the 
grant of a 100 percent evaluation for PTSD is rejected in 
accordance with 38 U.S.C.A. 7108 ("An application for review 
on appeal shall not be entertained unless it is in conformity 
with [Chapter 38 of the United States Code]").  Further, in 
the absence of a timely appeal, the January 1997 decision is 
final as to the claim for entitlement to an effective date 
earlier than August 1, 1991, for the grant of a 100 percent 
evaluation for PTSD.  McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993); see Roy, 5 Vet. App. 554; 38 C.F.R. 20.302(a). 


ORDER

The appeal is dismissed.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

